


EXHIBIT 10.15




 

 

 




 

 

 

 

 

 




  

            Document Number







Document Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




Recording Area

 

 

 

 




Name and Return Address

 

 

 

 

 

 

 

 

 

______________________

King & Spalding LLP

1185 Avenue of the Americas

New York, NY 10036

Attn: Sebastian Kaufmann

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

241-0219100109; 241-0219100105

 

 

 

 

Parcel Identification Number (PIN)












































Rock County, Wisconsin







LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS, FINANCING STATEMENT AND
FIXTURE FILING




BY




RATHGIBSON, INC.,

Leasehold Mortgagor,




TO




GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Leasehold Mortgagee,




Relating to Leased Premises in:




Rock County, Wisconsin




DATED:  As of December 22, 2006





















































LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS, FINANCING STATEMENT AND FIXTURE FILING




THIS LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS,
FINANCING STATEMENT AND FIXTURE FILING (“Leasehold Mortgage”) is made as of
December 22, 2006, by RATHGIBSON, INC., a Delaware corporation, (“Leasehold
Mortgagor”), to GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as
mortgagee, assignee and secured party, in its capacity as agent on behalf of
itself as lender and for the Lenders as hereinafter defined (together with any
successors or assigns in such capacity, the “Agent” or “Leasehold Mortgagee”).

I.
RECITALS

WHEREAS, pursuant to that certain lease agreement with AGNL RATHGIBSON, L.L.C.,
a Delaware limited liability company (together with any successors or assigns in
such capacity, the “Landlord”) more particularly described on Exhibit B attached
hereto, (the “Property Lease”), Leasehold Mortgagor is the holder of leasehold
title in and to all of the real estate located in the County of Rock and State
of Wisconsin (the “State”), and more fully described in Exhibit A attached
hereto (the “Leased Premises”), which Leased Premises forms a portion of the
Property described below;

WHEREAS, Leasehold Mortgagor entered into that certain Credit Agreement, dated
as of February 7, 2006, by and among each of the financial institutions named
therein (the “Lenders”), the Agent, in its various capacities as set forth
therein, and certain direct and indirect subsidiaries and affiliates of
Borrowers as “Credit Parties”, as amended by that certain Amendment No. 1 to
Credit Agreement, dated as of August 15, 2006, (as the same may be further
amended, restated, modified or otherwise supplemented and in effect from time to
time, hereinafter the “Credit Agreement”), under which the Lenders have agreed
to make available to Borrowers certain loans and other financial accommodations,
including swingline loans, revolving credit loans and letters of credit;

WHEREAS, the commitment to provide the above-referenced swingline loans
constitutes a subfacility of the commitment of the Swing Line Lender (as such
term is defined in the Credit Agreement) to provide the above-referenced
revolving credit loans and is fully reserved against the Swing Line Lender’s
revolving credit loan commitment;

WHEREAS, the obligations of the Lenders with respect to the above-referenced
letters of credit are fully reserved against and offset the commitment of the
Lenders to provide the above-referenced revolving credit loans; and








2







WHEREAS, Leasehold Mortgagor wishes to provide further assurance and security to
the Agent and the Lenders and as a condition to the Agent and the Lenders
executing the Credit Agreement, the Agent and the Lenders are requiring that
Leasehold Mortgagor grant to the Agent, on behalf of the Lenders, a security
interest in and a leasehold mortgage lien upon the Property (as hereinafter
defined), subject to the Permitted Encumbrances (as such term is defined in the
Credit Agreement), to secure all of Borrowers’ obligations under the Credit
Agreement, this Leasehold Mortgage and the Loan Documents (as such term is
defined in the Credit Agreement).  All capitalized terms used herein but not
defined herein shall have the meanings ascribed to them in the Credit Agreement.

II.
THE GRANT

NOW, THEREFORE, in order to secure the payment of the obligations of Borrowers
under the Credit Agreement, this Leasehold Mortgage and the other Loan Documents
that may now or hereafter become owing from Borrowers to Leasehold Mortgagee and
the Lenders (the “Secured Indebtedness”), and in consideration of Ten and No/100
Dollars ($10.00) in hand paid by Leasehold Mortgagee to Leasehold Mortgagor, the
Recitals above stated, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Leasehold Mortgagor
irrevocably GRANTS, BARGAINS, ASSIGNS, ALIENS, TRANSFERS, WARRANTS, DEMISES,
CONVEYS and MORTGAGES to Leasehold Mortgagee and its successors and assigns (for
the benefit of the Lenders) (and irrevocably grants to Leasehold Mortgagee and
its successors and assigns (for the benefit of the Lenders) a security interest
in and to) all of Leasehold Mortgagor’s leasehold estate, right, claim and
interest in and to the Leased Premises, together with all of Leasehold
Mortgagor’s leasehold estate, right, claim and interest in and to the following
described property as and only to the extent that such estate, right, claim and
interest is governed by and demised pursuant to the Property Lease, all of which
other property is pledged primarily on a parity with the Leased Premises and not
secondarily (the Leased Premises and the following described rights, interests,
claims and property are collectively referred to as the “Property”):

(a)

all buildings, structures and other improvements of every kind and description
now or hereafter erected, situated, or placed upon the Leased Premises (the
“Improvements”), together with any and all personal property now or hereafter
owned by Leasehold Mortgagor and located in or on, forming part of, attached to,
used or intended to be used in connection with, or incorporated in any such
 Improvements, including all extensions of, additions to, betterments, renewals
of, substitutions for and replacements for any of the foregoing;

(b)

all claims, demands, rights, title and interest of Leasehold Mortgagor now owned
or hereafter acquired, including without limitation, any after-acquired title,
franchise, license, remainder or reversion, in and to any and all (i) land or
vaults lying within the right-of-way of any street, avenue, way, passage,
highway, or alley, open or proposed, vacated or otherwise, adjoining the Leased
Premises; (ii) alleys, sidewalks, streets, avenues, strips and gores of land
belonging, adjacent or pertaining to the Leased Premises or the Improvements;
(iii) storm and sanitary sewer, water, gas, electric, railway and telephone
services relating to the Leased Premises and the Improvements; (iv)





3







development rights, air rights, water, water rights, water stock, gas, oil,
minerals, coal and other substances of any kind or character underlying or
relating to the Leased Premises or any part thereof; and (v) tenements,
hereditaments, easements, appurtenances, other rights, liberties, reservations,
allowances and privileges relating to the Leased Premises or the Improvements or
in any way now or hereafter appertaining thereto, including homestead and any
other claims at law or in equity;

(c)

all right, title and interest of Leasehold Mortgagor in any and all leases,
subleases, management agreements, arrangements, concessions or agreements,
written or oral, relating to the use and occupancy of the Leased Premises or the
Improvements or any portion thereof, now or hereafter existing or entered into
(collectively “Leases”);

(d)

all rents, issues, profits, royalties, revenue, advantages, income, avails,
claims against guarantors, all cash or security deposits, advance rentals,
deposits or payments given and other benefits now or hereafter derived directly
or indirectly from the Leased Premises and Improvements under the Leases or
otherwise (collectively “Rents”), subject to the right, power and authority
granted to Leasehold Mortgagee pursuant to Section 3.8 hereof;

(e)

all right, title and interest of Leasehold Mortgagor in and to all options to
purchase or lease the Leased Premises or the Improvements or any portion thereof
or interest therein, or any other rights, interests or greater estates in the
rights and properties comprising the Property now owned or hereafter acquired by
Leasehold Mortgagor;

(f)

any interests, estates or other claims of every name, kind or nature, both in
law and in equity, which Leasehold Mortgagor now has or may acquire in the
Leased Premises and Improvements or other rights, interests or properties
comprising the Property now owned or hereafter acquired;

(g)

all rights of Leasehold Mortgagor to any and all plans and specifications,
designs, drawings and other matters prepared for any construction on the Leased
Premises or regarding the Improvements;

(h)

all rights of Leasehold Mortgagor under any contracts executed by Leasehold
Mortgagor with any provider of goods or services for or in connection with any
construction undertaken on or services performed or to be performed in
connection with the Leased Premises or the Improvements;

(i)

all right, title and interest of Leasehold Mortgagor in and to all tangible
personal property (“Personal Property”) now or hereafter owned by Leasehold
Mortgagor and located in, on or at the Leased Premises or the Improvements and
used or useful in connection therewith, including, without limitation:

(i)

all building materials and equipment located upon the Leased Premises and
intended for construction, reconstruction, alteration, repair or incorporation
in or to the Improvements now or hereafter to be constructed thereon, whether or
not yet incorporated in such Improvements (all of which shall be deemed to be
included in the Property upon delivery thereto);





4







(ii)

all machines, machinery, fixtures, apparatus, equipment or articles used in
supplying heating, gas, electricity, air-conditioning, water, light, power,
plumbing, sprinkler, waste removal, refrigeration, ventilation, and all fire
sprinklers, alarm systems, protection, electronic monitoring equipment and
devices;

(iii)

all window, structural, maintenance and cleaning equipment and rigs; and

(iv)

all Fixtures now or hereafter owned by Leasehold Mortgagor and attached to or
contained in and used or useful in connection with the Leased Premises or the
Improvements.

TO HAVE AND TO HOLD the Property hereby mortgaged and conveyed or so intended,
unto the Leasehold Mortgagee, its successors and assigns, forever, subject,
however, only to the Permitted Encumbrances and to the terms, covenants and
conditions herein.

The Leasehold Mortgagor hereby covenants with the Leasehold Mortgagee:  (i) that
at the execution and delivery hereof, Leasehold Mortgagor leases the Property
pursuant to the Property Lease and has a leasehold estate therein; (ii) that the
Property is free from all encumbrances and exceptions to title (and any claim of
any other person except for the Landlord under the Property Lease or any lender
of Landlord) other than Permitted Encumbrances, (iii) that it has good and
lawful right to mortgage the Property; and (iv) that Leasehold Mortgagor and its
successors and assigns shall forever warrant and defend the Property against all
claims and demands whatsoever other than Permitted Encumbrances.

If and when the Secured Indebtedness has been paid in full and Leasehold
Mortgagor has performed and observed all of the agreements, terms, conditions,
provisions and warranties contained herein and in the Credit Agreement and in
all of the other Loan Documents applicable to Leasehold Mortgagor and there
exist no commitments of the Lenders under the Loan Documents which could give
rise to Secured Indebtedness, then this Leasehold Mortgage and the leasehold
estate, right and interest of the Leasehold Mortgagee in and to the Property
shall cease and promptly shall be released at the cost of Leasehold Mortgagor,
but otherwise shall remain in full force and effect.

III.
GENERAL AGREEMENTS

3.1

Payment of Indebtedness.  

Leasehold Mortgagor shall pay promptly and when due all amounts owing by
Leasehold Mortgagor in respect of the Secured Indebtedness at the times and in
the manner provided in the Credit Agreement, the Notes, this Leasehold Mortgage,
or any of the other Loan Documents.  The loans which are the subject of the
Credit Agreement bear interest at variable rates as provided in the Credit
Agreement, and the latest final maturity date of such loan is September 14,
2009.

3.2

Impositions.  

Leasehold Mortgagor shall perform all its obligations with respect to
Impositions (hereinafter defined) as required by the Property Lease.  Except as
otherwise permitted under Section 2.1 of the Credit Agreement, Leasehold
Mortgagor shall pay prior to





5







delinquency, all general taxes, special taxes, special assessments, water
charges, sewer charges, and any other charges, fees, taxes, claims, levies,
expenses, liens and assessments, ordinary or extraordinary, governmental or
nongovernmental, statutory or otherwise (all of the foregoing being herein
collectively referred to as “Impositions”), that may be asserted against the
Property or any part thereof or Leasehold Mortgagor’s interest therein.  

3.3

Payment of Impositions by Leasehold Mortgagee.  

Subject to the Property Lease and the Agreement Regarding Lease (as hereinafter
defined), upon the occurrence and during the continuance of an Event of Default
(as hereinafter defined), Leasehold Mortgagee is hereby authorized to make or
advance, in the place and stead of Leasehold Mortgagor, (i) any payment relating
to Impositions; Leasehold Mortgagee may do so according to any bill, statement,
or estimate procured from the appropriate public office without inquiry into the
accuracy or the validity of any Impositions, lien, sale, forfeiture, or related
title or claim and (ii) any payment relating to any apparent or threatened
adverse title, lien, statement of lien, encumbrance, claim, charge, or payment
otherwise relating to any other purpose herein and hereby authorized, but not
enumerated in this Section 3.3, whenever, in Leasehold Mortgagee’s judgment and
discretion, such advance is necessary to protect the full security intended to
be created by this Leasehold Mortgage.  All such advances and indebtedness
authorized by this Section 3.3 shall constitute Secured Indebtedness and shall
be repayable by Leasehold Mortgagor upon demand with interest at the Default
Rate.

3.4

Condemnation and Eminent Domain; Casualty.  

Leasehold Mortgagor shall give Leasehold Mortgagee prompt notice of all
proceedings, instituted or threatened, (i) seeking condemnation or a taking by
eminent domain or like process (herein collectively called “Taking”), or (ii)
related to any casualty, on the Leased Premises or of all or any part of the
Property or affecting any related easement or appurtenance (including severance
of, consequential damage to, or change in grade of streets), and shall deliver
to Leasehold Mortgagee copies of any and all papers served in connection with
any such proceeding.

3.5

Restoration.  

The Leasehold Mortgagor shall comply with the terms and conditions set forth in
the Property Lease with respect to restoration of the Leased Premises following
a Taking or casualty.  

3.6

Maintenance of Property.  

Subject to the terms and conditions of the Property Lease, Leasehold Mortgagor
shall:

(a)

promptly repair, restore, replace or rebuild any material portion of the
Property which may become damaged, destroyed, altered, removed, severed, or
demolished, whether or not proceeds of insurance are available or sufficient for
the purpose, with replacements at least equal in quality and condition as
previously existed, free from any security interest in, encumbrances on or
reservation of title thereto except the lien of this Leasehold Mortgage and
Permitted Encumbrances;

(b)

keep the Property in good condition and repair, without waste, subject to
ordinary wear and tear and free from mechanics’, materialmen’s or like liens or
claims except for Permitted Encumbrances; and





6







(c)

not make any material alterations in the Property, except as required by law or
municipal ordinance or in the ordinary course of business or otherwise expressly
permitted under the Credit Agreement.

3.7

Prohibited Liens; Prohibited Transfers.  

(a)

Except as otherwise permitted in Section 3.2 of the Credit Agreement, Leasehold
Mortgagor shall not create, suffer, or permit to be created or filed against the
Property any Lien superior or inferior to the lien created by this Leasehold
Mortgage.

(b)

 Except as otherwise provided in Section 3.7 of the Credit Agreement, Leasehold
Mortgagor may not sell, lease or convey all or any part of the Property or any
interest therein.

3.8

Assignment of Leases and Rents.

(a)

Subject to the rights of Landlord under the Property Lease and the terms and
conditions of the Property Lease and except to the extent otherwise provided in
the Property Lease, all right, title, and interest of Leasehold Mortgagor in and
to all Leases and Rents are hereby transferred and assigned simultaneously
herewith to Leasehold Mortgagee as further security for the payment of the
Secured Indebtedness.  Although it is the intention of the parties that the
assignment contained in this paragraph shall be a present assignment, it is
expressly understood and agreed, anything to the contrary notwithstanding, that
Leasehold Mortgagee shall not exercise any of the rights or powers conferred
upon it by this Section 3.8(a) until an Event of Default shall exist and be
continuing under this Leasehold Mortgage.

(b)

Subject to the rights of Landlord under the Property Lease and the terms and
conditions of the Property Lease and except to the extent otherwise provided in
the Property Lease, following the occurrence of an Event of Default and during
the continuance thereof, (i) Leasehold Mortgagee shall have the rights and
powers as are provided herein, and (ii) the Leasehold Mortgagee shall be
authorized to direct, and this Leasehold Mortgage shall constitute a direction
to each lessee under the Leases and each guarantor thereof to pay all Rents
directly to Leasehold Mortgagee without proof of the Event of Default.

(c)

If Leasehold Mortgagor, as lessor under any Lease, shall neglect or refuse to
perform, observe and keep all of the covenants, provisions and agreements
contained in such Lease, then Leasehold Mortgagee may perform and comply with
any such Lease covenants, agreements and provisions.  All reasonable costs and
expenses incurred by Leasehold Mortgagee in complying with such covenants,
agreements, and provisions shall constitute Secured Indebtedness and shall be
payable upon demand with interest payable at the Default Rate.

(d)

Leasehold Mortgagee shall not be obligated to perform or discharge any
obligation, duty or liability under any Lease, and Leasehold Mortgagor shall and
does hereby agree, except to the extent of Leasehold Mortgagee’s gross
negligence or willful misconduct, to indemnify and hold the Leasehold Mortgagee
harmless of and from any





7







and all liability, loss or damage which it may or might incur under any Lease or
under or by reason of the assignment of any Lease and of and from any and all
claims and demands whatsoever which may be asserted against it by reason of
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants or agreements contained in such Lease.  Except to the
extent of Leasehold Mortgagee’s gross negligence or willful misconduct, should
Leasehold Mortgagee incur any such liability, loss or damage under any Lease or
under or by reason of its assignment to Leasehold Mortgagee, or in the defense
of any claims or demands, the amount thereof, including costs, expenses and
reasonable attorneys’ fees, shall constitute Secured Indebtedness and shall be
payable upon demand with interest payable at the Default Rate.

3.9

Uniform Commercial Code.  

(a)

This Leasehold Mortgage constitutes a Security Agreement as that term is used in
the Uniform Commercial Code in the State (the “Code”) with respect to any part
of the Property which may or might now or hereafter be or be deemed to be
personal property, fixtures or property other than real estate (including all
replacements thereof, additions thereto and substitutions therefor)
(collectively, the “Personal Property Collateral”).  All of Leasehold
Mortgagor’s right, title and interest in the Personal Property Collateral is
hereby assigned to Leasehold Mortgagee to secure the payment of the Secured
Indebtedness.  

(b)

At any time after an Event of Default has occurred and shall be continuing,
subject to the Agreement Regarding Lease, Leasehold Mortgagee shall have the
remedies of a secured party under the Code, including without limitation the
right to take immediate and exclusive possession of the Personal Property
Collateral or any part thereof.  The remedies of Leasehold Mortgagee hereunder
are cumulative and the exercise of any one or more of the remedies provided for
herein or under the Code shall not be construed as a waiver of any of the other
remedies of the Leasehold Mortgagee, including having the Personal Property
Collateral deemed part of the realty upon any foreclosure so long as any part of
the Secured Indebtedness remains unsatisfied.  

(c)

This Leasehold Mortgage is intended to be a “fixture filing” for purposes of the
Code with respect to the items of Property which are or may become fixtures
relating to the Leased Premises upon recording of this Leasehold Mortgage in the
real estate records of the proper office.  The addresses of Leasehold Mortgagor
(Debtor) and Leasehold Mortgagee (Secured Party) are set forth in Section 5.1
hereof.

(d)

The Leasehold Mortgagor hereby directs that the Leasehold Mortgagee shall cause
to be recorded in the County in which the Leased Premises are located, as well
as with the applicable offices of the State, such financing statements and
fixture filings as shall be necessary in order to perfect and preserve the
priority of Leasehold Mortgagee’s lien upon the Personal Property Collateral.

3.10

Releases.  

Without notice and without regard to the consideration therefor, and to the
existence at that time of any inferior liens, Leasehold Mortgagee may release
from the lien created hereby all or any part of the Property, or release from
liability any person obligated to repay any of the Obligations, without
affecting the liability of any party to any of the Notes, this Leasehold
Mortgage, or any of the other Loan Documents (including without limitation any





8







guaranty given as additional security) and without in any way affecting the
priority of the lien created hereby.  Leasehold Mortgagee may agree with any
liable party to extend the time for payment of any part or all of the
Obligations.  Such agreement shall not in any way release or impair the lien
created by this Leasehold Mortgage or reduce or modify the liability of any
person or entity obligated personally to repay the Obligations, but shall extend
the lien created by this Leasehold Mortgage as against the title of all parties
having any interest in the Property.

3.11

Further Assurances.  

Leasehold Mortgagor agrees that, upon the request of Leasehold Mortgagee from
time to time, it will, at Leasehold Mortgagor’s sole cost and expense, execute,
acknowledge and deliver all such additional instruments and further assurances
of title and will do or cause to be done all such further acts and things as may
reasonably be necessary to fully effectuate the intent of this Leasehold
Mortgage.  In the event that Leasehold Mortgagor shall fail to do any of the
foregoing, Leasehold Mortgagee may, in its sole discretion, do so in the name of
Leasehold Mortgagor, and upon such failure Leasehold Mortgagor hereby appoints
Leasehold Mortgagee as its attorney-in-fact to do any of the foregoing.

IV.
EVENT OF DEFAULT AND REMEDIES

4.1

Event of Default.  

The  (i) occurrence of any "Event of Default" under the Credit Agreement, (ii)
the failure of Leasehold Mortgagor to perform any obligation under this
Leasehold Mortgage following applicable notice and cure periods, if any, and
(iii) the receipt by Leasehold Mortgagee of a “Default Notice” pursuant to the
“Agreement Regarding Lease” (defined below), shall constitute a default shall
constitute an “Event of Default” under this Leasehold Mortgage.

4.2

Foreclosure and Remedies.  

When all or any part of the Secured Indebtedness shall become due and payable,
whether by acceleration or otherwise, Leasehold Mortgagee shall have the right
to foreclose the lien hereof for such Secured Indebtedness or part thereof
and/or exercise any right, power or remedy provided in this Leasehold Mortgage
or any of the other Loan Documents; notwithstanding the foregoing, in connection
with the foreclosure of this Leasehold Mortgage and the exercise of any remedies
pursuant thereto, Leasehold Mortgagee agrees to comply with that certain
Agreement Regarding Lease, Consent and Estoppel dated December __, 2006 (the
“Agreement Regarding Lease”) entered into between Landlord and Leasehold
Mortgagee, with respect to any such foreclosure or exercise of remedies.

4.3

Remedies Cumulative and Non-Waiver.  

No remedy or right of Leasehold Mortgagee hereunder or under the Notes, or any
of the Loan Documents or otherwise, or available under applicable law, shall be
exclusive of any other right or remedy.  Each such remedy or right shall be in
addition to every other remedy or right now or hereafter existing under any such
document or under applicable law.  No delay in the exercise of, or omission to
exercise, any remedy or right accruing on the occurrence and during the
continuance of any Event of Default shall impair any such remedy or right or be
construed to be a waiver of any such Event of Default or an acquiescence
therein, nor shall it affect any subsequent Event of Default of the same or a
different nature, nor shall it extend or affect any grace period.  Every remedy
or right may be exercised concurrently or independently, when and as often as
may be deemed expedient by the Leasehold Mortgagee.  All obligations of the
Leasehold Mortgagor,





9







and all rights, powers and remedies of the Leasehold Mortgagee shall be in
addition to, and not in limitation of, those provided by law or in the Notes or
contained in any of the  Loan Documents or any other written agreement or
instrument relating to any of the Secured Indebtedness or any security therefor.

4.4

Expenses.  

In any proceeding to foreclose or partially foreclose the lien of this Leasehold
Mortgage, there shall be allowed and included, as additional indebtedness in the
judgment or decree resulting therefrom, all expenses paid or incurred by or on
behalf of Leasehold Mortgagee in the protection of the Property and the exercise
of Leasehold Mortgagee’s rights and remedies hereunder, which expenses may be
estimated as to items to be expended after entry of any judgment or decree of
foreclosure.  Such expenses shall include:  reasonable attorney’s fees,
appraiser’s fees, outlays for documentary and expert evidence, stenographer’s
charges, publication costs, survey costs, and costs of procuring all abstracts
of title, title searches and examinations, title insurance policies, and any
similar data and assurances with respect to title to the Property as Leasehold
Mortgagee may deem reasonably necessary either to prosecute any such proceeding
or to evidence to bidders at any sale pursuant to such decree the true condition
of the title to or value of the Leased Premises or the Property.  All such
expenses shall be due and payable by Leasehold Mortgagor upon demand with
interest thereon at the Default Rate.

4.5

Leasehold Mortgagee’s Performance of Leasehold Mortgagor’s Obligations.  

Subject to the rights of Landlord under the Property Lease and the Agreement
Regarding Lease, the terms and conditions of the Property Lease and the
Agreement Regarding Lease and except to the extent otherwise provided in the
Property Lease or in the Agreement Regarding Lease, following the occurrence of
an Event of Default and during the continuance thereof, Leasehold Mortgagee,
either before or after acceleration of the Secured Indebtedness or the
foreclosure of the lien hereof and during the period of redemption, if any, may,
but shall not be required to (a) make any payment or perform any act herein, in
the Notes or any other Loan Document which is required of Leasehold Mortgagor
(whether or not Leasehold Mortgagor is personally liable therefor) in any form
and manner deemed expedient to Leasehold Mortgagee; (b) make full or partial
payments of principal or interest on any permitted prior mortgage or encumbrance
and purchase, discharge, compromise or settle any tax lien or other prior lien
on title or claim thereof, or redeem from any tax sale or forfeiture affecting
the Leased Premises, or contest any Impositions; and (c) complete construction,
furnishing and equipping of the Improvements upon the Leased Premises and rent,
operate and manage the Leased Premises and such Improvements and pay operating
costs and expenses, including management fees, of every kind and nature in
connection therewith, so that the Leased Premises and Improvements shall be
operational and usable for their intended purposes.  All monies paid for any of
the purposes herein authorized, and all expenses paid or incurred in connection
therewith, including reasonable attorneys’ fees, shall constitute Secured
Indebtedness, and shall become due and payable upon demand and with interest
thereon at the Default Rate.  Leasehold Mortgagee, in making any payment hereby
authorized: (x) for the payment of Impositions, may do so according to any bill
or statement, without inquiry into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof; (y) for the purchase, discharge,
compromise or settlement of any other prior lien, may do so without inquiry as
to the validity or amount of any claim or lien which may be asserted; or (z) for
the completion of construction, furnishing or equipping of the Improvements or
the Leased Premises or the rental, operation or management of the Leased





10







Premises or the payment of operating cost and expenses thereof, may do so in
such amounts and to such persons as Leasehold Mortgagee may deem appropriate and
may enter into such contracts therefor as Leasehold Mortgagee may deem
appropriate or may perform the same itself.

4.6

Right of Possession.  

Subject to the rights of Landlord under the Property Lease and the Agreement
Regarding Lease, the terms and conditions of the Property Lease and the
Agreement Regarding Lease and except to the extent otherwise provided in the
Property Lease or in the Agreement Regarding Lease, following the occurrence of
an Event of Default and during the continuance thereof, Leasehold Mortgagor
shall, immediately upon Leasehold Mortgagee’s demand, surrender to Leasehold
Mortgagee, and Leasehold Mortgagee shall be entitled to take actual possession
of the Property or any part thereof, personally or by its agent or attorneys.
 Leasehold Mortgagee may enter upon and take and maintain possession or may
apply to the court in which a foreclosure is pending to be placed in possession
of all or any part of the Property, together with all documents, books, records,
papers, and accounts of Leasehold Mortgagor or the then owner of the Property
relating thereto.  Leasehold Mortgagee may exclude Leasehold Mortgagor, such
owner, and any agents and servants from the Property.  As attorney-in-fact or
agent of Leasehold Mortgagor or such owner, or in its own name Leasehold
Mortgagee may hold, operate, manage, and control all or any part of the
Property, either personally or by its agents.  Leasehold Mortgagee shall have
full power to use such measures, legal or equitable, as it may deem proper or
necessary to enforce the payment or security of the rents, issues, deposits,
profits, and avails of the Property, including actions for recovery of rent,
actions in forcible detainer, and actions in distress for rent, all without
notice to Leasehold Mortgagor.

4.7

Application of Income Received by Leasehold Mortgagee.  

Leasehold Mortgagee, in the exercise of the rights and powers hereinabove
conferred upon it, shall have full power to use and apply the avails, rents,
issues and profits of the Property to the payment of or on account of the
following, in such order as Leasehold Mortgagee may determine:  (i) to the
payment of the operating expenses of the Property including cost of management
thereof, established claims for damages, if any, and premiums on insurance
hereinabove authorized; (ii) to the payment of taxes and special assessments now
due or which may hereafter become due on the Leased Premises; (iii) to all other
items which may under the terms hereof constitute Secured Indebtedness
additional to that evidenced by the Notes, with interest thereon as provided
herein or in the other Loan Documents; and (iv)  to all principal and interest
remaining unpaid on the Notes.

4.8

Appointment of Receiver.  

Upon, or at any time after, the filing of a complaint to foreclose (or partially
foreclose) this Leasehold Mortgage, the court in which such complaint is filed
shall, upon petition by Leasehold Mortgagee, appoint a receiver for the
Property; which receiver shall be bound by the Property Lease and the Agreement
Regarding Lease.  Such appointment may be made either before or after any
foreclosure sale, without notice, without regard to the solvency or insolvency,
at the time of application for such receiver, of the person or persons, if any,
liable for the payment of the Secured Indebtedness, without regard to the value
of the Property at such time and whether or not the same is occupied as a
homestead, and without bond being required of the applicant.  Leasehold
Mortgagee or any employee of Leasehold Mortgagee thereof may be appointed as
such receiver.  Such receiver shall have all powers and duties prescribed by
applicable law, including the power to take possession, control, and care of the
Property and to collect all rents thereof during the pendency of such
foreclosure suit and, in





11







the event of a sale and deficiency, where Leasehold Mortgagor has not waived its
statutory rights of redemption, during the full statutory period of redemption,
as well as during any further times when Leasehold Mortgagor or its devisees,
legatees, heirs, executors, administrators, legal representatives, successors,
or assigns, except for the intervention of such receiver, would be entitled to
collect such rents.  The court from time to time, either before or after entry
of judgment of foreclosure, may authorize the receiver to apply the net income
in his hands in payment in whole or in part of:  (a) the indebtedness secured
hereby, or by any decree foreclosing this Leasehold Mortgage, or any tax,
special assessment or other lien which may be or become superior to the lien
hereof or of such decree, provided such application is made prior to any
foreclosure sale, and (b) the deficiency in case of a sale and deficiency.

4.9

Foreclosure Sale.  

Subject to the rights of Landlord under the Property Lease and the Agreement
Regarding Lease, the terms and conditions of the Property Lease and the
Agreement Regarding Lease and except to the extent otherwise provided in the
Property Lease or in the Agreement Regarding Lease, in the event of any
foreclosure sale, the Property may be sold in one parcel.  Leasehold Mortgagee
may bid for and acquire the Property or any part thereof at any sale made under
or by virtue of this Leasehold Mortgage and, in lieu of paying cash therefor,
may make settlement for the purchase price by crediting against the purchase
price the unpaid amounts due and owing in respect of any Loans, Obligations or
any other liabilities after deducting from the sales price the expenses of the
sale and the costs of the action or proceedings and any other sums that
Leasehold Mortgagee is authorized to deduct under this Leasehold Mortgage or
applicable law.

4.10

Application of Proceeds of Foreclosure Sale.  

Subject to the rights of Landlord under the Property Lease and the Agreement
Regarding Lease, the terms and conditions of the Property Lease and the
Agreement Regarding Lease and except to the extent otherwise provided in the
Property Lease or in the Agreement Regarding Lease, the proceeds of any
permitted foreclosure sale of the Property shall be distributed and applied in
the following order of priority:  first, to all costs and expenses incident to
the foreclosure proceedings, including all such items as are mentioned in
Section 4.4 above; second, to all other items which may under the terms hereof
constitute Secured Indebtedness additional to that evidenced by the Notes and
the other Loan Documents, with interest thereon as provided herein or in the
other Loan Documents; third, to all principal and interest remaining unpaid on
the Notes; and fourth, any surplus to Leasehold Mortgagor, its successors or
assigns, as their rights may appear or to any other party legally entitled
thereto.

4.11

Adjournment of Foreclosure Sale.  

Leasehold Mortgagee may adjourn from time to time any sale by it to be made
under or by virtue of this Leasehold Mortgage by announcement at the time and
place appointed for such sale or for such adjourned sale or sales, and, except
as otherwise provided by any applicable provisions of law, Leasehold Mortgagee,
without further notice or publication, may make such sale at the time and place
to which the same shall be so adjourned.

4.12

Insurance Upon Foreclosure.  

Subject to the rights of Landlord under the Property Lease and the Agreement
Regarding Lease, the terms and conditions of the Property Lease and the
Agreement Regarding Lease and except to the extent otherwise provided in the
Property Lease and in the Agreement Regarding Lease, in case of an insured loss
after foreclosure





12







proceedings have been instituted, the proceeds of any insurance policy or
policies, if not applied to repairing, restoring, replacing or rebuilding any
portion of the Property, shall be used to pay the amount due in accordance with
any decree of foreclosure that may be entered in any such proceedings, and the
balance, if any, shall be paid as the court may direct.  In case of the
foreclosure of this Leasehold Mortgage, the court in its judgment may provide
that the judgment creditor may cause a new or additional loss clause to be
attached to each of said policies making the loss thereunder payable to said
judgment creditor; and any such foreclosure judgment may further provide, unless
the right of redemption has been waived, that in case of redemption under said
judgment, then, and in every such case, the redemptory may cause the preceding
loss clause attached to each insurance policy to be canceled and a new loss
clause to be attached thereto, making the loss thereunder payable to such
redemptory.  

4.13

Waiver of Statutory Rights.  

Leasehold Mortgagor shall not apply for or avail itself of any appraisement,
valuation, redemption, stay, extension, or exemption laws, or any so-called
“moratorium laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Leasehold Mortgage, and Leasehold
Mortgagor hereby waives the benefit of such laws.  Leasehold Mortgagor, for
itself and all who may claim through or under it, waives any and all rights to
have the Property and estates comprising the Property marshaled upon any
foreclosure of the lien of this Leasehold Mortgage, and agrees that any court
having jurisdiction to foreclose such lien may order the Property sold in its
entirety.  Leasehold Mortgagor further waives any and all rights of redemption
from foreclosure and from sale under any order or decree of foreclosure of the
lien created by this Leasehold Mortgage, for itself and on behalf of: (i) any
trust estate of which the Leased Premises are a part; (ii) all beneficially
interested persons; (iii) each and every person acquiring any interest in the
Property or title to the Leased Premises subsequent to the date of this
Leasehold Mortgage; and (iv) all other persons to the extent permitted by the
provisions of laws of the State in which the Leased Premises are located.

4.14

Effect of Judgment.  

The obtaining of any judgment by Leasehold Mortgagee and any levy of any
execution under any judgment upon the Property shall not affect in any manner or
to any extent the Lien of this Leasehold Mortgage upon the Property or any part
thereof, or any Liens, powers, rights and remedies of Leasehold Mortgagee
hereunder, but such Liens, powers, rights and remedies shall continue unimpaired
as before until the judgment or levy is satisfied.

4.15

Shortened Redemption Election

Leasehold Mortgagor agrees to the provisions of Section 846.103 of the Wisconsin
Statutes, or any successor provision, permitting Leasehold Mortgagee, at its
option upon waiving the right to judgment for deficiency, to hold a foreclosure
sale of real estate three (3) months after a foreclosure judgment is entered.

V.
MISCELLANEOUS

5.1

Notices.  

Any notice or other communication required shall be in writing addressed to the
respective party as set forth below and may be personally served, telecopied,
sent by overnight courier service or U.S. mail and shall be deemed to have been
given: (a) if delivered in person, when delivered; (b) if delivered by fax, on
the date of transmission if





13







transmitted on a Business Day before 4:00 p.m. New York City Time; (c) if
delivered by overnight courier, one (1) Business Day after delivery to the
courier properly addressed; or (d) if delivered by U.S. mail, four (4) Business
Days after deposit with postage prepaid and properly addressed.

Notices shall be addressed as follows:

(i)

If to Leasehold Mortgagor:

RathGibson, Inc.

2505 Foster Avenue

Janesville, WI 53545




Attention: President

Telecopy.: (608) 754-0889




with a copy to:  




Liberty Partners, L.P.

1177 Avenue of the Americas

34th Floor

New York, NY 10036

Attention: Paul J. Huston

Telecopy.: (212) 354-0336




and

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attn:  Robert Nash, Esq.

Telecopy: (212) 756-2110

(ii)

If to Leasehold Mortgagee:




General Electric Capital Corporation

335 Madison Avenue

New York, NY 10017

Attn:  RathGibson, Inc. Account Officer

Telecopy: (212) 370-8088




and























14







General Electric Capital Corporation

201 Merrit #7

P.O. Box 5201

Norwalk, CT 06927-5201

Attn: Global Sponsor Finance General Counsel

Telecopy: (203) 956-4216




and




General Electric Capital Corporation

500 West Monroe Street

Chicago, IL 60661

Attn: Global Sponsor Finance General Counsel

Telecopy: (312) 441-6876




5.2

Time of Essence.  

Time is of the essence of this Leasehold Mortgage.

5.3

Covenants Run with Land.  

All of the covenants of this Leasehold Mortgage shall run with the land
constituting the Leased Premises.

5.4

GOVERNING LAW.  

THIS LEASEHOLD MORTGAGE SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES, EXCEPT TO THE EXTENT WISCONSIN LAW NECESSARILY
APPLIES BECAUSE THE PROPERTY IS LOCATED IN WISCONSIN.

5.5

Severability.  

If any provision of this Leasehold Mortgage, or any paragraph, sentence, clause,
phrase, or word, or their application, in any circumstance, is held invalid, the
validity of the remainder of this Leasehold Mortgage shall be construed as if
such invalid part were never included.

5.6

Non-Waiver.  

Unless expressly provided in this Leasehold Mortgage to the contrary, no consent
or waiver, express or implied, by any party, to or of any breach or default by
any other party shall be deemed a consent to or waiver of the performance by
such defaulting party of any other obligations or the performance by any other
party of the same, or of any other, obligations.

5.7

Headings.  

The headings of sections and paragraphs in this Leasehold Mortgage are for
convenience or reference only and shall not be construed in any way to limit or
define the content, scope, or intent of the provisions.

5.8

Grammar.  

As used in this Leasehold Mortgage, the singular shall include the plural, and
masculine, feminine, and neuter pronouns shall be fully interchangeable, where
the context so requires.





15







5.9

Deed in Trust.  

If title to the Property or any part thereof is now or hereafter becomes vested
in a trustee, any prohibition or restriction against the creation of any lien on
the Property shall be construed as a similar prohibition or restriction against
the creation of any lien on or security interest in the beneficial interest of
such trust.

5.10

Successors and Assigns.  

This Leasehold Mortgage shall be binding upon Leasehold Mortgagor, its
successors, assigns, legal representatives, and all other persons or entities
claiming under or through Leasehold Mortgagor.  The word “Leasehold Mortgagee,”
when used herein, shall include each of: (i) the Agent in its capacity as a
Lender and an Letter of Credit Issuer and as Agent for the Lenders; and (ii) the
Lenders, together with each of their successors, assigns and legal
representatives.

5.11

INTENTIONALLY OMITTED.  

5.12

Leasehold Mortgagee in Possession.  

Nothing contained in this Leasehold Mortgage shall be construed as constituting
Leasehold Mortgagee a mortgagee in possession in the absence of the actual
taking of possession of the Property.

5.13

Incorporation of Credit Agreement; No Conflicts.  

The terms of the Credit Agreement are incorporated by reference herein as though
set forth herein in full detail.  In the event of any conflict between the terms
and provisions of Section 3.9 of this Leasehold Mortgage and the Security
Agreement, the terms and provisions of the Security Agreement shall control; in
the event of a conflict between any other term or provision of this Leasehold
Mortgage and the Credit Agreement, the terms and provisions of the Credit
Agreement shall control.  Notwithstanding the foregoing, nothing contained in
the Security Agreement or the Credit Agreement shall impact Landlord or
Landlord’s rights under the Property Lease or the Agreement Regarding Lease.

5.14

Additional Provisions.  

Notwithstanding anything contained herein to the contrary:

(a)

Where any provision of this Leasehold Mortgage is inconsistent with any
provision of Wisconsin law regulating the creation or enforcement of a lien or
security interest in real or personal property including, but not by way of
limitation, the Code, as amended, modified and/or replaced from time to time,
the provisions of Wisconsin law shall take precedence over the provisions of
this Leasehold Mortgage, but shall not invalidate or render unenforceable any
other provisions of this Leasehold Mortgage that can be construed in a manner
consistent with Wisconsin law.

(b)

The term “Secured Indebtedness” as defined in this Leasehold Mortgage shall
include, without limitation, any judgment(s) or final decree(s) rendered to
collect any money obligations of Leasehold Mortgagor to Leasehold Mortgagee
and/or the Lenders and/or to enforce the performance or collection of all
rights, remedies, obligations, covenants, agreements, conditions, indemnities,
representations, warranties, and other liabilities of the Leasehold Mortgagor
under this Leasehold Mortgage or any or all of the other Loan Documents.  The
obtaining of any judgment by Leasehold Mortgagee and/or the Lenders (other than
a judgment foreclosing this Leasehold





16







Mortgage) and any levy of any execution under any such judgment upon the
Property shall not affect in any manner or to any extent the lien of this
Leasehold Mortgage upon the Property or any part thereof, or any liens, powers,
rights and remedies of Leasehold Mortgagee and/or the Lenders hereunder, but
such liens, powers, rights and remedies shall continue unimpaired as before
until the judgment or levy is satisfied.  Furthermore, Leasehold Mortgagor
acknowledges and agrees that the Secured Indebtedness is secured by the Property
and various other collateral at the time of execution of this Leasehold
Mortgage.  Leasehold Mortgagor specifically acknowledges and agrees that the
Property, in and of itself, if foreclosed or realized upon would not be
sufficient to satisfy the outstanding amount of the Secured Indebtedness.
 Accordingly, Leasehold Mortgagor acknowledges that it is in Leasehold
Mortgagor’s contemplation that the other collateral pledged to secure the
Secured Indebtedness may be pursued by Leasehold Mortgagee in separate
proceedings in the various states and counties where such collateral may be
located and additionally that Leasehold Mortgagor will remain liable for any
deficiency judgments in addition to any amounts Leasehold Mortgagee and/or the
Lenders may realize on sales of other property or any other collateral given as
security for the Secured Indebtedness.  Specifically, and without limitation of
the foregoing, it is agreed that it is the intent of the parties hereto that in
the event of a foreclosure of this Leasehold Mortgage, that the Secured
Indebtedness shall not be deemed merged into any judgment of foreclosure, but
shall rather remain outstanding to the fullest extent permitted by applicable
law.

(c)

To the extent the laws of the State of Wisconsin limit (i) the availability of
the exercise of any of the remedies set forth in this Leasehold Mortgage,
including without limitation the remedies involving a power of sale on the part
of Leasehold Mortgagee and/or the Lenders and the right of Leasehold Mortgagee
and the Lenders to exercise self-help in connection with the enforcement of the
terms of this Leasehold Mortgage, or (ii) the enforcement of waivers and
indemnities made by Leasehold Mortgagor, such remedies, waivers, or indemnities
shall be exercisable or enforceable, any provisions in this Leasehold Mortgage
to the contrary notwithstanding, if, and to the extent, permitted by the laws in
force at the time of the exercise of such remedies or the enforcement of such
waivers or indemnities without regard to the enforceability of such remedies,
waivers or indemnities at the time of the execution and delivery of this
Leasehold Mortgage.

(d)

Nothing in this Leasehold Mortgage shall be deemed to be a waiver by Leasehold
Mortgagor of the time limitations on issuance of process set out in the
Wisconsin Statutes or rules of procedure.

(e)

Notwithstanding anything contained in this Leasehold Mortgage or the other Loan
Documents to the contrary, this Leasehold Mortgage shall secure: (i) a maximum
principal amount of Sixty Million and No/100 Dollars ($60,000,000.00), exclusive
of any items described in (ii) below, including any additional advances made
from time to time after the date hereof pursuant to the Loan Documents whether
made as part of the Secured Indebtedness secured hereby, made at the option of
the Leasehold Mortgagee and/or the Lenders, made after a reduction to a zero (0)
or other balance, or made otherwise and (ii) all other amounts payable by
Leasehold Mortgagor, or advanced





17







by Leasehold Mortgagee or the Lenders for the account, or on behalf, of
 Leasehold Mortgagor, pursuant to the Loan Documents, including amounts advanced
with respect to the Property for the payment of taxes, assessments, insurance
premiums and other costs and impositions incurred for the protection of the
Property to the same extent as if the future obligations and advances were made
on the date of execution of the Leasehold Mortgage.  Pursuant to Wisconsin
Statutes Section 706.11, the lien of this Leasehold Mortgage with respect to any
future advances, modifications, extensions, and renewals referred to herein and
made from time to time shall have the same priority to which this Leasehold
Mortgage otherwise would be entitled as of the date this Leasehold Mortgage is
executed and recorded without regard to the fact that any such future advance,
modification, extension, or renewal may occur after the Leasehold Mortgage is
executed.

(f)

Even though the lien of this Leasehold Mortgage shall be released from the
Property subject to Article II, any of the terms and provisions of this
Leasehold Mortgage that are intended to survive shall nevertheless survive the
release or satisfaction of this Leasehold Mortgage whether voluntarily granted
by Leasehold Mortgagee or the Lenders, as a result of a judgment upon judicial
foreclosure of this Leasehold Mortgage or in the event a deed in lieu of
foreclosure is granted by Leasehold Mortgagor to Leasehold Mortgagee and/or the
Lenders.

(g)

The Assignment of Rents set forth therein shall constitute an assignment of
rents as set forth in Wisconsin Statutes Section 708.11, and as provided
therein, will create a security interest in the Rents that will be perfected
upon the recording of this Leasehold Mortgage.

(h)

Any receiver appointed under this Leasehold Mortgage shall have all of the usual
powers and duties of receivers pursuant to Wisconsin common and statutory law,
including, but not limited to, Wisconsin Statutes Section 813, as amended,
modified and/or replaced from time to time.

5.15

Compliance with Applicable Law.  

Anything elsewhere herein contained to the contrary notwithstanding,

(a)

In the event that any provision in this Leasehold Mortgage shall be inconsistent
with any provision of Wisconsin law regarding foreclosure (the “Wisconsin
Foreclosure Law”), the provisions of the Wisconsin Foreclosure Law shall take
precedence over the provisions of this Leasehold Mortgage, but shall not
invalidate or render unenforceable any other provision of this Leasehold
Mortgage that can be construed in a manner consistent with the Wisconsin
Foreclosure Law; and

(b)

If any provision of this Leasehold Mortgage shall grant to Leasehold Mortgagee
(including Leasehold Mortgagee acting as a mortgagee-in-possession) or a
receiver appointed pursuant to the provisions of this Leasehold Mortgage, any
rights or remedies prior to, upon or following the occurrence of an Event of
Default which are more limited than the rights that would otherwise be vested in
Leasehold Mortgagee or such receiver under the Wisconsin Foreclosure Law in the
absence of said provision,





18







Leasehold Mortgagee and such receiver shall be vested with the rights granted
under the Wisconsin Foreclosure Law to the full extent permitted by law.




VI.
PROPERTY LEASE

6.1

Representations.

Leasehold Mortgagor hereby warrants and represents, to the best of its knowledge
after diligent inquiry as follows: (i) the Property Lease is in full force and
effect and, except as disclosed to Leasehold Mortgagee by Leasehold Mortgagor,
unmodified by any writing or otherwise; (ii) all rent, additional rent and other
charges and impositions reserved therein have been paid to the extent they are
due and payable to the date hereof; (iii) Leasehold Mortgagor enjoys the quiet
and peaceful possession of the property demised thereby; (iv) Leasehold
Mortgagor is not in default under any of the terms thereof, and there are no
circumstances which, with the passage of time or the giving of notice or both,
would constitute an event of default thereunder; (v) the landlord under the
Property Lease is not in default under any of the terms or provisions thereof on
the part of such landlord to be observed or performed.

6.2

Compliance with Property Lease.

Leasehold Mortgagor shall comply at all times with all material provisions of
the Property Lease as to prevent any loss, termination, or forfeiture thereof.
 Further, the Leasehold Mortgagor shall not agree to amend, terminate or
surrender the Property Lease without the Leasehold Mortgagee’s prior written
consent; provided however, Leasehold Mortgagor shall have the right without
Leasehold Mortgagee’s prior consent to make immaterial modifications to the
Property Lease that have no effect whatsoever on Leasehold Mortgagee or its
security for the Loan.

6.3

Default Under Property Lease.  

Subject to the rights of Landlord under the Property Lease and the Agreement
Regarding Lease, the terms and conditions of the Property Lease and the
Agreement Regarding Lease and except to the extent otherwise provided in the
Property Lease and the Agreement Regarding Lease, if a default by Leasehold
Mortgagor has occurred and is continuing in the performance of any of its
obligations under the Property Lease, including, without limitation, any default
in the payment of rent and other charges and impositions payable by the tenant
thereunder, then, in each and every case, Leasehold Mortgagee may, at its option
and without notice, cause the default or defaults to be remedied and otherwise
exercise any and all of the rights of Leasehold Mortgagor therein in the name of
and on behalf of Leasehold Mortgagor, however, such remedy by the Leasehold
Mortgagee shall not remove the default as between the Leasehold Mortgagee and
Leasehold Mortgagor.  Leasehold Mortgagor shall, on demand, reimburse Leasehold
Mortgagee for all advances made and expenses incurred by Leasehold Mortgagee in
curing any such default (including, without limitation, reasonable, actual
attorneys’ fees), together with interest thereon computed at the Default Rate
from the date that an advance is made or expense is incurred, to and including
the date the same is paid.

6.4

No Merger.

It is hereby agreed that the fee title and the leasehold estate in the property
demised by the Property Lease shall not merge but shall always be kept separate
and distinct, notwithstanding the union of said estates in Leasehold Mortgagor
or a third party whether by purchase or otherwise.  If Leasehold Mortgagor
acquires the fee title or any other





19







estate, title or interest in the property demised by the Property Lease, or any
part thereof, the lien of this Leasehold Mortgage shall attach to, cover and be
a lien upon such acquired estate, title or interest and the same shall thereupon
be and become a part of the Property with the same force and effect as if
specifically encumbered therein.  Leasehold Mortgagor agrees to execute all
instruments and documents which Leasehold Mortgagee may reasonably require to
ratify, confirm and further evidence Leasehold Mortgagee’s lien on the acquired
estate, title or interest.  Furthermore, Leasehold Mortgagor hereby appoints
Leasehold Mortgagee to the fullest extent permitted by applicable law, its true
and lawful attorney-in-fact to execute and deliver all such instruments and
documents in the name and on behalf of Leasehold Mortgagor.  This power, being
coupled with an interest and to the fullest extent permitted by applicable law,
shall be irrevocable as long as the Secured Indebtedness remains unpaid or any
of the Obligations remain unperformed, and shall be granted distinctly to
Leasehold Mortgagee.

6.5

Cancellation of Property Lease.

If the Property Lease is cancelled or terminated, and if Leasehold Mortgagee or
a nominee of Leasehold Mortgagee shall acquire an interest in any new lease of
the property demised thereby, upon the occurrence and during the continuance of
an Event of Default, Leasehold Mortgagor shall have no right, title or interest
in or to the new lease or the leasehold estate created by such new lease.

6.6

Estoppel Certificates.

Leasehold Mortgagor shall use its commercially reasonable efforts to obtain and
deliver to Leasehold Mortgagee within twenty (20) days after written demand by
Leasehold Mortgagee an estoppel certificate from the landlord under the Property
Lease setting forth (i) the name of the tenant thereunder, (ii) that the
Property Lease has not been modified or, if it has been modified, that date of
each modification (together with copies of each such modification), (iii) the
basic rent payable under the Property Lease, (iv) the date to which all rental
charges have been paid by the tenant under the Property Lease, and (v) whether
there are any alleged defaults of the tenant under the Property Lease and, if
there are, setting forth the nature thereof in reasonable detail.

6.7

Liability of Leasehold Mortgagee.

Notwithstanding anything to the contrary contained herein, this Leasehold
Mortgage shall not constitute an assignment of the Property Lease within the
meaning of any provisions thereof prohibiting its assignment and Leasehold
Mortgagee shall have no liability or obligation thereunder by reason of its
acceptance of the Leasehold Mortgage.  Leasehold Mortgagee shall be liable for
the obligations of the tenant arising under the Property Lease for only that
period of time which Leasehold Mortgagee is in possession of the Property or has
acquired, by foreclosure or otherwise, and is holding all of Leasehold
Mortgagor’s right, title and interest therein.

6.8

Remedies of Leasehold Mortgagee.

Notwithstanding anything contained herein to the contrary, and in addition to
any rights, privileges and remedies granted to Leasehold Mortgagee elsewhere in
this Leasehold Mortgage, Leasehold Mortgagee shall have, and Leasehold Mortgagor
hereby grants to Leasehold Mortgagee, any and all rights, privileges and
remedies of leasehold lenders provided for in the Property Lease, if any
(including without limitation, any renewal rights and options to purchase
contained in the Property Lease, if any) without the necessity of particularly
specifying any or all of such rights, privileges and remedies that are or could
be granted to leasehold mortgagees pursuant to the Property Lease.





20







(a)

Any default by the Leasehold Mortgagor under the Property Lease which continues
beyond the applicable notice and cure period and/or any receipt by Leasehold
Mortgagee of a Default Notice under the Agreement Regarding Lease, shall
constitute a default under this Leasehold Mortgage entitling the Leasehold
Leasehold Mortgagee to accelerate the Secured Indebtedness.

(b)

In the event of bankruptcy by the landlord under the Property Lease, the
Leasehold Mortgagor shall:

(i)

give the Leasehold Mortgagee notice of such landlord’s bankruptcy promptly after
the Leasehold Mortgagor becomes aware of such bankruptcy;

(ii)

be prohibited from electing to treat the Property Lease as terminated without
the written consent of the Leasehold Mortgagee;

(iii)

allow the Leasehold Mortgagee to participate in any bankruptcy litigation
involving the Property Lease;

(iv)

grant the Leasehold Mortgagee the right to make any other decisions in
bankruptcy which would affect the Leasehold Mortgagee’s damages or security
under the Leasehold Mortgage.

(c)

Leasehold Mortgagor will promptly deliver to the Leasehold Mortgagee an exact
copy of any material notice, communication, plan, specification or other
instrument or document received or given by it in any way relating to or
affecting the Property Lease.

(d)

Leasehold Mortgagor hereby assigns to Leasehold Mortgagee all of its right,
title and interest in and to any deposit of cash or securities or any other
property which may be held to secure Leasehold Mortgagor’s performance of its
obligations under the Property Lease.

(SIGNATURE PAGE FOLLOWS)











21













IN WITNESS WHEREOF, Leasehold Mortgagor has duly signed and delivered this
Leasehold Mortgage as of the date first above written.

RATHGIBSON, INC.,

a Delaware corporation




By: /s/ William S. Anacker

Name: William S. Anacker

Title: Secretary

Witnesses:




/s/ William Dallapiazza

Name: William Dallapiazza




/s/ Barry C. Nuss

Name: Barry C. Nuss










STATE OF WISCONSIN

)

)

SS

COUNTY OF ROCK

)







This instrument was acknowledged before me this 21st day of December, 2006, by
William S. Anacker as Secretary of RathGibson, Inc., a Delaware corporation.




/s/ Laura Manke

 (SEAL)

Print Name: Laura Manke

Notary Public, Rock

County

State of Wisconsin

My commission expires: May 4, 2008




This instrument was prepared

outside of the State of Wisconsin

by:




__________________________

Sebastian Kaufmann, Esq.

King & Spalding LLP

1185 Avenue of the Americas

New York, NY 10036




















EXHIBIT A




LEGAL DESCRIPTION




Parcel Identification Numbers:  241-0219100109 and 241-0219100105




PARCEL A:




Parcel 1:  Lot Two (2) of a Certified Survey map recorded October 25, 1990 at
4:03 P.M., as Document No. 1121941, in Volume 14 of Certified Survey Maps, on
pages 410 and 411, in the Office of the Register of Deeds for Rock County,
Wisconsin; being part of Lot One (1) of North Janesville Industrial Park, a
Subdivision, in the City of Janesville, County of Rock and State of Wisconsin.




Parcel 2:  Easement for the benefit of Parcel 1, for Grant of Driveway Easement,
Grant of Access Easement, Pavement Easement and Parking Easement, created by an
Easement for Common Use dated January 21, 1991, recorded January 31, 1991 at
9:31 A.M., as Document No. 1126829, on Card 465, as Images 367 to 371, in said
Register’s Office, being over part of Lot One (1) Certified Survey Map recorded
October 25, 1990 at 4:03 P.M., as Document No. 1121941, in Volume 14 of
Certified Survey Maps, on pages 410 and 411, in said Register’s Office; and over
part of Lot Two (2) of a Certified Survey Map recorded December 28, 1981 at 1:12
P.M., as Document No. 948324, in Volume 10 of Certified Survey Maps, on pages
479 to 481, in said Register’s Office; being part of Lot One (1) of North
Janesville Industrial Park, a Subdivision, and part of the East ½ of the
Northwest ¼ of Section 19, Township 3 North, Range 13 East of the 4th P.M., in
the City of Janesville, County of Rock and State of Wisconsin.




Parcel 3:  Easement for the benefit of Parcel 1, for grant of Utility Easements
created by an Easement for Common Use dated January 31, 1991, recorded September
23, 1991 at 1:26 P.M., as Document No. 1142012, on Card 497, as Images 920-922,
in said Register’s Office, being over part of Lot One (1) of a Certified Survey
Map recorded October 25, 1990 at 4:03 P.M., as Document No. 1121941, in Volume
14 of Certified Survey Maps, on pages 410 and 411, in said Register’s Office;
and over part of Lot One (1) of a Certified Survey Map recorded December 28,
1981 at 1:12 P.M., as Document No. 948324, in Volume 10 of Certified Survey
Maps, on pages 479 to 481, in said Register’s Office; being part of Lot One (1)
of North Janesville Industrial Park, a Subdivision, and part of the East ½ of
the Northwest ¼ of Section 19, Township 3 North, Range 13 East, of the 4th P.M.,
in the City of Janesville, County of Rock and State of Wisconsin.




PARCEL B:




Lot One (1) of a Certified Survey Map recorded January 21, 1980 at 11:48 A.M.,
as Document No. 919268, in Volume 9 of Certified Survey Maps, on pages 181 and
182, in the Office of the Register of Deeds for Rock County, Wisconsin; being
part of the Northwest ¼ of Section 19, Township 3 North, Range 13 East, of the
4th P.M., in the City of Janesville, County of Rock, State of Wisconsin.




















PARCEL C:




Lots One (1) and two (2) of a Certified Survey Map recorded in the Office of the
Register of Deeds for Rock County, Wisconsin on December 28, 1981 in Volume 10
on pages 479-481 of Certified Survey Maps as Document No. 948324, being part of
the Northeast ¼ of the Northwest ¼ and part of the Southeast ¼ of the Northwest
¼ of Section 19, Township 3 North, Range 13 East, of the 4th P.M., in the City
of Janesville, County of Rock, State of Wisconsin.

















EXHIBIT B




PROPERTY LEASE DESCRIPTION




Lease Agreement by and between AGNL RathGibson, L.L.C., as Landlord, and
RathGibson, Inc., as Tenant, dated December 22, 2006, a Memorandum of which
shall be recorded on or about the date hereof with the Rock County, Wisconsin
Register of Deeds.









